Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Northeast Community Bancorp, Inc. (the “Company”) on Form 10-Q for the quarter ended March 31, 2010 as filed with the Securities and Exchange Commission (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. § 1350, as added by § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. Date:May 14, 2010 By: /s/ Kenneth A. Martinek Kenneth A. Martinek President and Chief Executive Officer Date:May 14, 2010 By: /s/ Salvatore Randazzo Salvatore Randazzo Executive Vice President, Chief Operating Officer and Chief Financial Officer
